Case: 14-50215      Document: 00512882591         Page: 1    Date Filed: 12/26/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 14-50215
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      December 26, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JORGE ARMANDO CONTRERAS-COMACHO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:13-CR-431


Before STEWART, Chief Judge, and PRADO and HAYNES, Circuit Judges.
PER CURIAM: *
       Jorge Armando Contreras-Comacho (Contreras) appeals following his
jury trial conviction of aiding and abetting the possession with intent to
distribute 50 kilograms or more of marijuana. He challenges the sufficiency of
the evidence, arguing that there was not enough proof to link him to sacks of
marijuana found by a Border Patrol agent.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50215     Document: 00512882591      Page: 2   Date Filed: 12/26/2014


                                  No. 14-50215

      Because the issue was preserved, we determine “whether, viewing all the
evidence in the light most favorable to the verdict, a rational trier of fact could
have found that the evidence established the essential elements of the offense
beyond a reasonable doubt.” United States v. Villarreal, 324 F.3d 319, 322 (5th
Cir. 2003) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). All reasonable
inferences and credibility determinations must be drawn in the light most
favorable to the verdict. Villarreal, 324 F.3d at 322.
      To obtain a conviction on a charge of possession with intent to distribute,
“the government must prove: (1) knowing (2) possession of an illegal substance
(3) with the requisite intent to distribute.” United States v. Infante, 404 F.3d
376, 385 (5th Cir. 2005). “For the government to prove guilt under an aiding
and abetting theory, it must show that the defendant: (1) associated with a
criminal venture; (2) participated in the venture; and (3) sought by action to
make the venture successful.” Id.
      There was sufficient evidence to establish Contreras’s guilt. Testimony
from a cooperating witness established that Contreras was a member of a five-
person group that carried sacks of marijuana into the United States. The
cooperating witness explained that one of the persons had gotten away and
had not been taken into custody. A Border Patrol agent found marijuana-filled
sacks hidden under rocks, along with a backpack that contained personal
items, including cigarettes, and the cooperating witness identified the
cigarettes as those smoked by Contreras and other members of the group. The
agent testified that there were distinctive tracks running between the location
where the marijuana and backpack were found and the spot, slightly more
than a quarter mile away, where he had first observed a group of five people.
The group fled from the agent, and he was unable to identify anyone in the
group. However, a second Border Patrol agent tracked and eventually located



                                        2
    Case: 14-50215    Document: 00512882591     Page: 3   Date Filed: 12/26/2014


                                 No. 14-50215

four persons, including Contreras and the cooperating witness, using
information supplied by the first agent. Viewing all of the evidence in the light
most favorable to the verdict, see Villarreal, 324 F.3d at 322, we conclude that
a rational trier of fact could have found that Contreras aided and abetted the
possession of marijuana with the intent to distribute.
      AFFIRMED.




                                       3